DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari [US 2017/0048747] in view of Yamada [US 2015/0271720] and Faccin [US 2011/0171926].
As claim 7, Tiwari discloses a terminal comprising a reception unit that receives an information indicating access control and service support information in a first cell from a base station [Fig 4, Ref 402 for receiving information that indicates access control and a service support such as emergency service, Par. 0032, 0042 and 0050]; and a control unit that executes cell selection or cell reselection to a second cell, in a Radio Access Technology (RAT) supported by the terminal, that supports a predetermined service when detecting that the predetermined service is not supported in the first cell based on the service support information [Fig 4, Ref 408, 412 and 414 discloses if terminal determines that the service is not support by the first cell, then selecting a second cell that supports the service, Par. 0045, 0047-0048], [Par. 0018 discloses a first network is 4G and a second network is 5G], and wherein if the service support information does not include information whether the predetermined service is supported in the first cell, it is determined that the predetermined service is not supported in the first cell connection to the first cell is not permitted [Fig 4, Ref 408 discloses if the receiving information does not allow terminal to connect the first network because support service is not supported, then terminal is not permitted to connect to the first network because the first network barring the UE from accessing network, Par. 0045].  However, Tiwari fails to disclose what Yamada discloses executing cell selection or cell reselection to a second cell, in a radio access technology (RAT) that supports a predetermined service by regularly attempting to find a cell of all RATS that are supported by the terminal when detecting that the predetermined service is not supported in the first cell based on the service support information [Par. 0101-0105 discloses if the cell does not support 911 then UE performs reselection/selection a different cell that supports 911, the wireless terminal regularly attempts to find a suitable cell by trying all frequencies of all radio access technologies (RATs) that are supported by the wireless terminal.  If a suitable cell is found, the wireless terminal moves to Camped Normally state.  If the wireless terminal supports voice services and the current cell does not support emergency call as indicated in System Information].  However, Tiwari and Yamada fail to disclose what Faccin discloses receiving a System Information Block Type 1 (SIB1) message including both of an information indicating access control and service support information in a first cell from a base station [Par. 0326 discloses SIB1 which is broadcasted by a base station which includes both of an information indicating access control “barred status” and service support information “emergency support status” in a first cell in order to allow the UE to select a cell according to its capability].
Since, a method and system for broadcasting SIB1 including both information such as access control and support service is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for broadcasting a SIB1 message which includes both of an information indicating access control and service support information in a first cell from a base station as disclosed by Faccin into the teaching of Yamada including executing cell selection or cell reselection to a second cell, in a radio access technology (RAT) that supports a predetermined service by regularly attempting to find a cell of all RATS that are supported by the terminal when detecting that the predetermined service is not supported in the first cell based on the service support information according the received system information by added these field into the system information as disclosed by Yamada into the teaching of Tiwari.  The motivation would have been to reduce the processing time for selecting/reselecting a cell.
As claim 8, Tiwari/Faccin discloses the service support information is emergency service related information [Tiwari discloses Par. 0032 and 0050 disclose service is emergency service and Faccin discloses par. 0326].

As claim 10, Tiwari/Faccin discloses the predetermined service is an emergency service [Tiwari discloses Par. 0032 and 0050 disclose service is emergency service and Faccin discloses par. 0326].
As claim 11, this claim rejects with similar rational as claim 7.
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari [US 2017/0048747] in view of Kobuta [US 2017/0064691], Suzuki [US 2014/0198640] and Faccin [US 2011/0171926].
As claim 7, Tiwari discloses a terminal comprising a reception unit that receives an information indicating access control and service support information in a first cell from a base station [Fig 4, Ref 402 for receiving information that indicates access control and a service support such as emergency service, Par. 0032, 0042 and 0050]; and a control unit that executes cell selection or cell reselection to a second cell, in a Radio Access Technology (RAT) supported by the terminal, that supports a predetermined service when detecting that the predetermined service is not supported in the first cell based on the service support information [Fig 4, Ref 408, 412 and 414 discloses if terminal determines that the service is not support by the first cell, then selecting a second cell that supports the service, Par. 0045, 0047-0048], wherein at least one of the first cell and the second cell is a New Radio (NR) cell [Par. 0018 discloses a first network is 4G and a second network is 5G], and wherein if the service support information does not include information whether the predetermined [Fig 4, Ref 408 discloses if the receiving information does not allow terminal to connect the first network because support service is not supported, then terminal is not permitted to connect to the first network because the first network barring the UE from accessing network, Par. 0045].  However, Tiwari fails to disclose what Kubota discloses a user device for performing a method of receiving service support information in a first cell from a base station [Fig 6, Par. 0029-0030 discloses a base station of a cell which includes 5G and 4G, 0027 for broadcasting system information which includes indicator that its support 911 or not, Par. 0036]; and executing cell selection or cell reselection to a second cell that supports a predetermined service when detecting that the predetermined service is not supported in the first cell based on the service support information [Fig 6, Par. 0031 discloses if the cell does not support 911 then UE performs reselection/selection a different cell that supports 911, Par. 0036].  However, Kubota and Tiwari fail to fully disclose what Suzuki discloses executing cell selection or cell reselection to a second cell, in a radio access technology (RAT) that supports a predetermined service by regularly attempting to find a cell of all RATS that are supported by the terminal when detecting that the predetermined service is not supported in the first cell based on the service support information [Par. 0072-0073, 0077, 0085, 0093].  However, Tiwari, Kobuta and Suzuki fail to disclose what Faccin discloses receiving a System Information Block Type 1 (SIB1) message including both of an information indicating access control and service support information in a first cell from a base station [Par. 0326 discloses SIB1 which is broadcasted by a base station which includes both of an information indicating access control “barred status” and service support information “emergency support status” in a first cell in order to allow the UE to select a cell according to its capability].
Since, a method and system for broadcasting SIB1 including both information such as access control and support service is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for broadcasting a SIB1 message which includes both of an information indicating access control and service support information in a first cell from a base station as disclosed by Faccin into the teaching of Suzuki for executing cell selection or cell reselection to a second cell, in a radio access technology (RAT) that supports a predetermined service by regularly attempting to find a cell of all RATS that are supported by the terminal when detecting that the predetermined service is not supported in the first cell based on the service support information into the teaching of Kubota which discloses UE for receiving information about available service and access control from the cell such as 5G and 4G into the teaching of Tiwari.  The motivation would have been to reduce the processing time for selecting/reselecting a cell.
As claim 8, Tiwari/Faccin discloses the service support information is emergency service related information [Tiwari discloses Par. 0032 and 0050 disclose service is emergency service and Faccin discloses par. 0326].

As claim 10, Tiwari/Faccin discloses the predetermined service is an emergency service [Tiwari discloses Par. 0032 and 0050 disclose service is emergency service and Faccin discloses par. 0326].
As claim 11, this claim rejects with similar rational as claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414